Title: To John Adams from Arthur Lee, 5 June 1780
From: Lee, Arthur
To: Adams, John


     
      Dear Sir
      L’Orient June 5th. 1780
     
     I am obligd to you for your favor of the 25th. ultimo. The enclosd was an old Letter of the 13 Sepr. 1779.
     I lament with you the impediments which are studiously thrown in the way of all confidential communication with America on the transactions in Europe, except thro’ a particular channel. All persons begin now to be persuaded, that the Alliance was never intended for America, and that all the appearances to the contrary were like those of the last year calculated to cover the same unworthy projects. What truth there is in this it is not my province to determine. But of this I am sure, that unless they who are really consulting the honor and interest of our Country strike with more resolution at the root of all this base and corrupt system, our sovereignty will become a sarcasm, and our independence a farce. And since popular prejudices are allegd as an excuse for tampering counsels and timid execution, let it as well be feard, that the People when they find themselves overwhelmd with debt and contempt, ruind at home and betrayd abroad, will wreck their vengeance indiscriminately on the Actors in their ruin and those whose inaction has permitted it. I am of opinion too that very nicely weighing the consequences to oneself is not the way to serve the public against daring and flagitious men.
     I agree with you that there is a Country where every thing goes by protection and where the maxims of government are the direct opposite to what ought to be ours. But it is clear to me that a proper conduct in those who have and do represent our Country in Europe, woud make them the givers not the receivers of that protection, and controul the vitious maxims, a submission to which will disgrace and ruin our Country. I have seen the first men in this Country suing for that protection, and it is manifest that we have fallen from that dignity solely by condescending to connections with the most contemptible and infamous Jobbers that this Country contains. If I were to say to the smallest of the marine here, that he was under the protection of Beaumarchais, Chaumont, Holker, or Montieu, I am confident he woud consider it as an insult, for which he woud demand immediate satisfaction. Yet these are the men who have presumd to call themselves the Protectors of America, of that Country which ought to consider itself, like ancient Rome, as the Sovereign of Soverigns. The illustriousness of our cause ought to inspire us with a proportionable dignity of character, and make us prefer even perishing with honor than being protected with infamy. A disposition has discoverd itself in the Officers and Crew of the Alliance, which I am apprehensive will serve as a pretext for detaining us longer. The Officers have unanimously signd a Letter to Dr. Franklin containing a resentful complaint of the treatment of Capt. Landais, and desiring he may be restord to the command of the Ship. Two only have added an acception to this to their signatures. The Crew on their part have written a Letter to the same purpose. I believe this resentment has been much excited by seeing in the American Papers brought by Montgomery, Letters from Capt. Jones and others here, in which not only all the honor of the victory is claimd for him, but the most obnoxious aspersions are thrown upon Capt. Landais and the Alliance. I have seen here a Letter from the Secretary of the board of Admiralty at Philadelphia dated the 1st of April and addressed to Capt. Landais or the Commanding Officer of the Alliance in which he says She is orderd immediately to that port. That order has I presume been transmitted to Dr. Franklin which makes it the more astonishing that we shoud be still detaind here.
     Clinton’s letter is certainly a lesson to those, who woud have no occasion for it had they not been too wise for us to teach. What is it prevents the English from proposing Peace? Do they hope to gain by a continuance of the war, or are they afraid of Exorbitant demands on the part of the Allies, if once they appear desirous of giving up our Independence for the sake of relieving themselves from a hopeless contest? Surely if the confederated neutral Powers were to interpose, they coud easily put an end to a war, which it is not the interest of one side, nor the inclination of the other to continue.
     Be as good as to remember me to Mr. Dana. Farewell.
     
      A. Lee
     
    